                                                                             FiLED
                                                                         IN CLERK'S
                                                                            CLERK'S OFF
                                                                                    OF ICE
                                                                             RIOT COUP
                                                                     US DISTRICT  COURT E.D.N.Y.


UNITED STATES DISTRICT COURT                                         ★ DECl^ 2
EASTERN DISTRICT OF NEW YORK
                                                       X
                                                                      BROOKLYN OFFICE
ARTURO OSORNO,et al,

                                     Plaintiffs,            MEMORANDUM DECISION
                                                            AND ORDER
                       - against -
                                                            18-CV-01513(AMD)(LB)
AVANT GARDNER LLC,et al.,

                                     Defendants.
                                                        X


ANN M.DONNELLY,United States District Judge:

       On March 12, 2018,the plaintiffs commenced this civil action alleging violations ofthe
Fair Labor Standards Act, 29 U.S.C. 201, et seq., and New York Labor Law §§ 190, et seq., and
650,et seq.(EOF Nos. 1,16.) On May 6,2019,the parties informed the Court of a settlement in
principal. (EOF No. 55.) The parties moved for settlement approval on August 28, 2019, and
filed a revised settlement agreement on November 12, 2019. (EOF Nos. 65, 72.)
        Magistrate Judge Lois Bloom reviewed the revised settlement agreement. (EOF No. 74.)
She concluded that the settlement was "a reasonable resolution ofthe parties' bona fide dispute"
(EOF No. 74 at 2), and recommended that I approve the settlement with the following
modifications: (1)striking the last line ofthe "No Future Employment" clause. Revised
 Agreement ^ 5("Accordingly, it is agreed that none of the Plaintiffs will knowingly seek
 employment with Defendants after the execution ofthis agreement."), and(2)crediting the
 plaintiff the filing fee and process server fees, which would result in plaintiffs' counsel
 recovering $6,545.84, inclusive of $1,048 in costs and $5,497.84 in fees.
         A district court"may accept, reject, or modify,in whole or in part, the findings or
 recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those
portions ofthe report and recommendation to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am. Globex FundL.P., 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(internal quotation

marks omitted).

       I have reviewed Magistrate Judge Bloom's report and recommendation and find no error.

Accordingly, I adopt the report and recommendation and approve the settlement in accordance

with Magistrate Judge Bloom's recommendations.



SO ORDERED.

                                                         s/Ann M. Donnelly
                                                       Ann IvT. Donnelly
                                                       United States District Judge

Dated: Brooklyn, New York
       December 18, 2019
